Citation Nr: 0717133	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-40 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Whether the counting of earned income for the period from 
June 1, 2003 to May 31, 2004, is correct.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to August 
1970, and from August 1972 November 1972.

The veteran is a resident of the State of Washington.  By a 
June 2003 decision, the Seattle RO granted the veteran a 
nonservice-connected pension effective from May 30, 2003.  
The first payment began on June 1, 2003.  This matter comes 
to the Board of Veteran's Appeals (Board) on appeal from an 
April 2004 decision by the Pension Maintenance Center at the 
St. Paul Regional Office.

The veteran was scheduled to appear at a Board hearing at the 
RO in Seattle, Washington, on June 6, 2005, but he did not 
show. 

In a July 2004 notice of disagreement the veteran stated that 
he disputed the information about his wages for 2004 on which 
a $4,110.00 overpayment was based, and he requested a waiver 
of the overpayment.  The St. Paul RO, in its September 2004 
statement of the case, did not make a decision on the 
veteran's request for waiver of the overpayment.  
Accordingly, this matter is referred to the RO for further 
action as may be appropriate.

A substantive appeal (VA Form 9) was received in November 
2004 in which the veteran stated that he was only appealing 
the amounts stated in the statements, and the amount of the 
repayment plan sent to him in August 2004 of $115.00 per 
month.  The veteran's request for adjustment of the repayment 
amount is also referred to the RO for further action as may 
be appropriate.  

REMAND

The veteran only worked part-time at various jobs as he could 
find them.  He had stated that he did not know in advance 
what his income would be for any specified period of time.  
This was the first reporting period for the veteran's new 
nonservice-connected pension, and the veteran did report his 
income for 2003 in March 2004.

There is no dispute that the veteran's earned income for the 
last 7 months of 2003 was $2,958.62.  In a June 2004 report 
of contact by the RO with the veteran by telephone, the 
veteran estimated that he had earned an additional $2,000.00 
from January to May 2004, but that he had stopped working in 
May 2004.  In a June 2004 letter, the RO notified the veteran 
that it had determined his initial year countable annual 
income to be $4,958.62 ($2,958.62 for 7 months of 2003 and 
$2,000.00 for 5 months in 2004).  In a subsequent June 2004 
letter, the RO notified the veteran that he had incurred a 
$4,110.00 overpayment, and that his benefits would be 
withheld until that amount was recouped.  He was advised of 
his right to dispute the debt and request a waiver, and of 
his right to seek a reasonable payment schedule. 
 
In July 2004 the veteran filed a statement in support of his 
claim that was received at the RO via facsimile on July 27, 
2004.  The veteran stated that he disputed the information 
concerning the wage calculation for 2004 contained in the 
June 2004 notice, and that he was requesting a waiver of the 
overpayment amount.  The veteran attached earnings statements 
showing gross earnings totaling $1,414.94 (1/10/04 for 
$555.02, 1/10/04 for $116.25, 2/1/04 for $240.00, and 4/23/04 
for $503.67). 

The Board notes that the RO, in its September 2004 statement 
of the case (SOC), did not consider this additional evidence.  
In fact, the SOC incorrectly notes that the RO received 
"correspondence, W-2 wage statements, and tax returns for 
years 2003" on July 27, 2004.  What the RO did receive via 
facsimile on July 27, 2004, included the above referenced 
statement in support of the veteran's claim with periodic 
earnings statements, not W-2 forms.  The decision review 
officer also failed to acknowledge this new evidence in his 
decision.  A substantive appeal (VA Form 9) was received in 
November 2004 in which the veteran stated that he was only 
appealing the amounts stated in the statements, and the 
amount of the repayment plan sent to him in August 2004 of 
$115.00 per month. 

Based on the foregoing, a remand is necessary in order to 
allow the RO to reconsider its calculation of the veteran's 
earned income for the first 5 months of 2004. 

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to provide any 
additional documentation and/or 
statements to support his claim that the 
RO's calculation of his earned income for 
the first five months of 2004 was 
incorrect.  The materials obtained, if 
any, should be associated with the claims 
file.

2.  Thereafter, recalculate the veteran's 
countable earned income for the first 5 
months of 2004, and, as may be 
appropriate, recalculate any overpayment 
based on the veteran's total countable 
earned income for the period from June 1, 
2003 to May 31, 2004.  If the veteran is 
still found to owe an overpayment, issue 
the veteran and his representative a SSOC 
which correctly addresses all evidence 
received in this case.
 
After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).






	(CONTINUED ON NEXT PAGE)



The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 





